Citation Nr: 1129993	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for postoperative recurrent pilonidal cyst to include scar residuals, and, if so, whether service connection is warranted.   

2.  Entitlement to service connection for residuals of a neck injury to include spondylosis, degenerative disc disease, and headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Cleveland, Ohio Regional Office (RO). The Agency of Original Jurisdiction (AOJ) remains the Portland, Oregon RO. 

In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is of record.  In April 2010, the Board reopened and remanded for further development the issue of entitlement to service connection for residuals of a neck injury.  The Board also remanded for notice the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for postoperative recurrent pilonidal cyst to include scar residuals.


FINDINGS OF FACT

1.  Service connection for a pilondial cyst disability was denied in a September 1970 rating decision.  The Veteran was notified of that decision and he did not file an appeal.  The Veteran filed a new claim in October 1979. 

2.  Evidence received since the last final denial in September 1970 is cumulative or redundant, does not relate to a new fact respecting the general question or point in issue, does not have a legitimate effective influence or bearing on the decision in question, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for postoperative recurrent pilonidal cyst to include scar residuals.

3.  Resolving reasonable doubt in the Veteran's favor, residuals of a neck injury are etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for postoperative recurrent pilondial cyst to include scar residuals; the claim remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1991 & 2010); VA Regulation 1205 (effective January 25, 1936).

2.  Residuals of a neck injury were incurred during active service.  38 U.S.C.A. §§ 101(21), (24), 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Preliminary Matter 

As a preliminary matter, the Board observes that in a formal application for VA compensation received in October 1979, the Veteran reported that he had a pilondial cyst with an onset date of March 1970.  In November 1979, the Veteran was notified of the evidence needed to support other claims raised in the October 1979 application, but was not notified that new and material evidence was required to reopen a claim for service connection for a pilondial cyst disability, which was previously denied in a September 1970 rating decision.  In April 1980, the RO adjudicated the other claims raised in the Veteran's October 1979 application but did not address the claim for service connection for a pilondial cyst disability.  

The record thereafter reveals that no further action was taken on the Veteran's October 1979 application to reopen a claim for service connection for a pilondial cyst disability until the Veteran filed a new application to reopen in October 2004.

Based on the foregoing, the Board finds that the Veteran reasonably raised a claim to reopen the previously denied claim for service connection for a pilondial cyst disability in October 1979.  Additionally, that application to reopen remained pending until the May 2005 adjudication of the Veteran's October 2004 application.  Thus, the effective date of the Veteran's application to reopen a claim for service connection for a pilondial cyst disability is October 25, 1979.

Pertinent Law and Regulations 

During the course of the appeal, VA promulgated new regulations amending the criteria pertaining to new and material evidence, effective January 22, 1991, and August 29, 2001.  See 55 Fed. Reg. 52,274 (1991) (codified as amended at 38 C.F.R. §§ 3.156 (a), 3.156(c)); 66 Fed. Reg. 45,620 (2001) (codified as amended at 38 C.F.R. § 3.156 (a)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010). 

A final decision cannot be reopened unless new and material evidence is presented pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

For claims filed prior to January 22, 1991, regulations provide that evidence which is solely cumulative or repetitious in character will not serve as the basis for reconsideration of the previous decision.  When evidence relates to the same specific fact to which proof was before adduced of a like character it is cumulative but not when it relates to a new fact respecting the general question or point in issue.  To constitute material evidence the facts offered must relate and go to the issue or have a legitimate effective influence or bearing on the decision in question.  VA Regulation 1205 (effective January 25, 1936).

For claims filed on or after January 22, 1991, new and material evidence is evidence not previously submitted to VA decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it had to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1991).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Inasmuch as the Veteran filed his original application to reopen a claim for service connection for a pilondial cyst disability in October 1979, the Board will consider, in turn, the Veteran's claim in light of the law and regulations in effect prior to January 22, 1991, those in effect from January 22, 1991, to August 19, 2001, and those in effect from August 29, 2001, and apply the version most favorable to the Veteran.  
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a pilondial cyst disability in May 2005, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Analysis

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service VA medical records showing a pilondial sinus excision in July 1970.  The RO denied the Veteran's claim because there was no evidence showing that the Veteran's pre-existing pilondial cyst disability was aggravated by his period of service.  

The Veteran applied to reopen his claim for service connection for a pilondial cyst disability in October 1979 and again in October 2004.  The Board finds that the evidence received since the last final decision is cumulative of other evidence of record, does not relate to a new fact respecting the general question or point in issue, does not have a legitimate and effective influence or bearing on the decision in question, and does not raise a reasonable possibility of substantiating the Veteran's claim. 

In support of his October 1979 application to reopen his claim, the Veteran attended a February 1980 VA examination during which he reported a history of a pilondial cyst in service that was removed at a VA hospital post service.  The Veteran reported having no problems with the pilondial cyst since that time.  Significantly, the VA examiner did not find that the Veteran's pilondial cyst disability had been aggravated by his period of service. 
 
Thereafter, the record is negative for evidence of complaints or treatment related to a pilondial cyst disability until the Veteran's October 2004 application to reopen his claim.  At that time, the Veteran submitted copies of his service medical records showing treatment for a draining pilondial sinus in service.  In a written statement and in March 2010 testimony before the Board, the Veteran stated that he was seeking service connection for scarring from pilondial cyst surgery which was becoming irritated with the amount of sitting required by his job.  He testified that he was given the option to undergo surgery for his pilondial cysts while in service but opted to wait until after separation.  Post-service private medical records dated from April 2006 to December 2006 and post-service VA treatment records from August 2006 to November 2009 show ongoing treatment for various disabilities but are negative for complaints or clinical findings related to pilondial cysts, pilondial sinus, or scarring.  Significantly, at no time did any treating provider find that the Veteran's pilondial cyst disability had been aggravated by his period of service.

As such, the Board finds that no new and material evidence has been submitted with regard to the claim for service connection for a pilondial cyst disability, to include residual scarring.  Initially, the Board notes that the copies of the service medical records submitted in October 2004 are not new because they were previously considered by agency decisionmakers.  Next, although the February 1980 VA examination and the additionally submitted lay evidence, VA medical records, and private medical records are new, because they were not previously considered by agency decisionmakers, they are not material as defined by any of the applicable versions of the criteria for new and material evidence.  

First, in considering whether the criteria for new and material evidence have been met under the criteria in effect prior to January 22, 1991, the Board points out that the presence of a current disability was already established at the time of the last final decision.  Accordingly, the newly-submitted evidence of a current disability does not relate to a new fact respecting the general question or point in issue, nor does it bear on the issue of in-service aggravation or have a legitimate and effective influence or bearing on the decision in question.  VA Regulation 1205 (1936).  Therefore, the claim for service connection for a pilondial cyst disability cannot be reopened under the regulations in effect prior to January 22, 1991.

Next, the Board has considered whether the criteria for new and material evidence have been met under the criteria in effect from January 22, 1991, to August 29, 2001.  The Board finds that, while the evidence submitted since the last final denial is new in that it was not previously submitted to VA decision makes, the evidence is not, by itself or in connection with evidence previously assembled, so significant that it has to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective as amended from January 22, 1991, to August 29, 2001).  The evidence received since the September 1970 rating decision supports the existence of a current condition, specifically residual scarring from a post-service surgery for a pilondial cyst disability that pre-existed service.  That evidence does not bear directly or substantially on the issue of whether a pre-existing pilondial cyst disability was aggravated by active service, which was the basis for the September 1970 denial.  As stated, a current disability was already established at the time of the September 1970 rating decision.  Therefore, the Board finds that new evidence showing a current disability is not so significant that it has to be considered in order to fairly decide the merits of the Veteran's claim.  Accordingly, the claim for service connection for a pilondial cyst disability cannot be reopened under the regulations in effect from January 22, 1991, to August 29, 2001.

Finally, the Board has considered whether the criteria for new and material evidence have been met under the criteria in effect from August 29, 2001.  The Board finds that, while the evidence submitted since the last final denial is new in that it was not previously submitted to VA decision makers, the evidence does not, by itself or in connection with previous evidence of record, raise a reasonable possibility of substantiating the claim.  The evidence received since the September 1970 rating decision supports the existence of a current condition, specifically residual scarring from a post-service surgery for a pilondial cyst disability that pre-existed service.  That evidence does not relate to the unestablished issue of whether a pre-existing pilondial cyst disability was aggravated by active service, which was the basis for the September 1970 denial.  As stated, a current disability was already established at the time of the September 1970 rating decision.  Accordingly, the Board finds that new evidence showing a current disability does not relate to an unestablished fact necessary to substantiate the claim.  That is, the evidence does not suggest that the Veteran's disorder was aggravated by service.  Therefore, the claim for service connection for a pilondial cyst disability cannot be reopened under the regulations in effect from August 29, 2001.

In sum, the Board finds that new and material evidence has not been received to reopen a claim for service connection for a pilondial cyst disability, even when applying applicable versions of the criteria for new and material evidence.  The newly-submitted evidence does not show that the Veteran's current pilondial cyst disability was aggravated by his period of service.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service related, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Where the Veteran has submitted new evidence that was not before the RO in September 1970, the Board finds that the new evidence is not material to the claim and does not warrant reopening of the previously denied claim under any of the applicable versions of the criteria for new and material evidence.

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim for service connection for a pilondial cyst disability since the September 1970 RO decision because no new competent evidence showing that the Veteran's pre-existing pilondial cyst disability was aggravated by service has been submitted.  Thus, the claim for service connection for a pilondial cyst disability is not reopened and the benefits sought on appeal with regard to that claim remain denied. 

II.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498  (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Analysis 

The Veteran seeks service connection for a cervical spine disability, which he contends is the result of a neck injury sustained during a motor vehicle accident in service sometime around March 1970.  The Veteran has a current diagnosis of cervical spondylosis, degenerative disc disease, and degenerative joint disease.  After a careful review of all of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current cervical spine disability, also referred to as neck injury residuals, are related to his active service.

Service medical records, including a July 1967 entrance examination, are negative for complaints or clinical findings related to a neck disability.  In January 1969 the Veteran sought treatment for a low back injury, diagnosed as a strained muscle.  There were no complaints related to the cervical spine at that time.  In August 1969, the Veteran was treated for sores on the back of his head and neck diagnosed as contact dermatitis.  Clinical evaluation of the spine during separation examination in June 1970 revealed no abnormalities.

Nevertheless, despite the negative service medical records, the Board finds the Veteran's account of an in-service motor vehicle accident to be credible.  The Board observes that the Veteran's service personnel records show a military occupational specialty of mechanic and also show receipt of the Combat Action Ribbon, in addition to other awards and decorations.  Additionally, the Veteran has provided photographic evidence of the in-service motor vehicle accident, lending credibility to his claim.  Given his combat status and his military occupational specialty, the Veteran's assertions of a motor vehicle accident in service are accepted and found consistent with the circumstances of his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Post service, the evidence shows that as early as October 1979, in an application for VA educational assistance, the Veteran reported a spinal injury that occurred in March 1970.  In November 1979, a treating chiropractor reported treatment of the Veteran from May 1979 to November 1979 for a chronic traumatic cervical and lumbar sprain/strain, described as an acceleration/deceleration type injury, or, whiplash.  The chiropractor also noted that when the Veteran first presented for treatment in May 1979, he reported a three to five year history of symptomatology and reported that when he was in service, he was in an automobile accident and had a truck roll on top of him.  The Board finds the statements of the Veteran to his treating chiropractor to be both probative and persuasive as they were made in furtherance of treatment and not in connection with a claim for benefits.  Therefore, they are afforded significant probative weight.  Statements for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board also finds probative the chiropractor's assessment of the Veteran's injuries as consistent with whiplash.  

Similarly, during a February 1980 VA examination in February 1980, the Veteran complained of back symptoms, to include an occasional stiff neck with popping, which he attributed to an in-service motor vehicle accident in Vieques, Puerto Rico.  At that time, he reported that his problems with his back did not become apparent until the spring of 1979.  X-ray imagining of the cervical spine was normal, although imaging of the lumbar spine showed an old healed compression fracture of L3 and slight upward compression of L2.  Diagnoses were made of history of back injury with low back strain and continuing symptoms without significant objective abnormality found, and history of residuals of a neck injury with continuing symptoms without significant objective abnormality found.  Although no opinion was offered regarding the etiology of the Veteran's neck injury residuals, the Board finds the Veteran's statements during the examination to be consistent with his earlier statements regarding the onset of his spinal symptoms.  

As a side note, although the February 1980 examiner noted in his examination report a history of a motor vehicle accident prior to service, the Board observes that there is no other report in the record of a motor vehicle accident prior to service.  Significantly, the Veteran's July 1967 entrance examination and the November 1979 report detailing the Veteran's initial post service chiropractic treatment are both negative for any such report.  Moreover, the Veteran was found fit and accepted for active duty without any disqualifying defects related to the spine, and is therefore presumed sound.  Accordingly, absent clear and unmistakable evidence to the contrary, the Board finds that the Veteran did not have a preexisting neck disability upon entrance into service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Finally, the Board observes that there are two positive medical opinions of record in support of the Veteran's claim.  First, in September 2004 correspondence, a treating chiropractor noted treatment of the Veteran since 1980 for chronic neck pain and associated headache symptomatology.  The chiropractor noted that x-rays of the cervical spine revealed localized discogenic spondylosis with segmental dysrelationship of the related spinal segments, or, degenerative disc disease with uncovertebral hypertrophy with possible foraminal narrowing.  Based on the Veteran's chronic spinal complaints, need for ongoing care, and x-ray findings related to localized spinal segments, the chiropractor opined that the Veteran's current impairment is directly and materially related to his motor vehicle accident in service in the summer of 1970.  The Board is cognizant that there is no indication that the private chiropractor had access to the Veteran's service medical records or claims file, and that lessens the probative value of the opinion.  Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Nevertheless, the opinion was based on the chiropractor's medical expertise and continuing treatment of the Veteran, and is therefore afforded some probative weight.  Prejean v. West, 13 Vet. App. 444 (2000).  

Second, the Veteran was afforded a VA examination in June 2010 during which he complained of pain, stiffness, and headaches.  He reported his in-service motor vehicle accident and a progression of symptoms after service.  Physical examination revealed anatomic alignment, cervical tenderness to palpation, and decreased range of motion.  X-rays revealed multi-level degenerative disc disease of the cervical spine, mild disc space narrowing at C4-5, and moderate disc space narrowing at C5-6 and C6-7.  Initially, the examiner opined that, without corroborating evidence and confirmation of the Veteran's story, it is less likely than not that the Veteran's current degenerative disc disease is related to his military service.  However, the examiner continued that, if the Veteran's story about being in the truck in a rollover accident is confirmed, then it is as least as likely as not that his neck degenerative joint disease and degenerative disc disease is the result of that particular accident because the Veteran had no history of trauma to his neck prior to that accident or since that accident.
 
The Board finds that the June 2010 VA examiner's opinion is probative in that it was based on a review of the claims file, electronic medical record, and examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In this regard, the Board acknowledges that the examiner provided two opinions, a negative opinion and a contingent positive opinion.  However, the negative opinion was not supported by any rationale, which reduces its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As noted above, the Veteran's in-service motor vehicle accident assertions are competent and credible.  On the other hand, the June 2010 VA examiner's positive opinion, which was offered contingent on confirmation of the Veteran's in-service accident, is supported by rationale.  Specifically, the examiner reasoned that the Veteran had not sustained any other trauma to his neck to account for his current disabilities.  Therefore, in light of the Board's finding that the Veteran's report of an in-service motor vehicle accident is credible, the June 2010 examiner's contingency has been met and the June 2010 opinion constitutes positive medical evidence in support of the Veteran's claim.

Based on the entirety of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's current cervical spine disability.  Specifically, the Veteran has consistently related his cervical spine symptomatology to a motor vehicle accident in service, including as early as May 1979, prior to a claim for disability benefits.  He has also provided corroborating photographic evidence of the in-service  accident.  Moreover, the record contains two positive medical opinions linking the 
Veteran's current cervical spine disability to his active service.  The Board recognizes that neither the September 2004 private medical opinion nor the June 2010 VA medical opinion are particularly cogent.  Nevertheless, the Board finds it significant that there is no contrary medical opinion of record.  Although the June 2010 VA examiner initially offered a negative opinion, that opinion was essentially negated by the positive opinion offered by the same examiner.

The Board also finds probative the Veteran's contentions throughout the record that his neck symptomatology is related to a motor vehicle accident in service.  The Board observes that for a period of time in the 1980s the Veteran was a licensed chiropractor, and therefore, can be considered a person with ostensible medical training.  Accordingly, any of the Veteran's statements regarding the etiology of his cervical spine disability that were made during the period when he was licensed chiropractor are deemed competent.  Williams v. Brown, 4 Vet. App. 270 (1993) (opinion of a registered nurse is competent medical evidence requiring the Board to provide reasons and bases for finding that opinion unpersuasive).  

Moreover, the Board acknowledges that the Veteran is competent to give evidence about what he experienced and observed, such as neck pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  This competent lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Veteran's statements for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds the lay evidence concerning the timing of his observable cervical spine symptoms to be credible. 

In summary, applying the benefit of the doubt doctrine, the weight of the evidence of record demonstrates that the Veteran was involved in a motor vehicle accident in service and has had continuous and progressive cervical spine symptoms since that time.  There are also two positive medical opinions of record and no adequate contrary medical opinions.  There was no diagnosis of arthritis during service or within one year following discharge to warrant presumptive service connection for a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Board has weighed the evidence and determined that the evidence is in equipoise, and thus in the Veteran's favor.  Therefore, as the evidence is in equipoise, the Veteran is afforded the benefit of the doubt and granted service connection for his cervical spine disability.

III.  Duty to Notify and Assist

Regarding the claim for service connection for a residuals of a neck injury, a discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Regarding the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for postoperative recurrent pilonidal cyst to include scar residuals, the Board finds that the duties to notify and assist have been satisfied.  

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide." Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in December 2004, June 2009, and April 2010; a rating decision in May 2005; and, a statement of the case in October 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The notice letters also complied with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006); that is, the Veteran was advised of the basis for the prior denials.  The Board finds that further remand to notify the Veteran of the criteria for new and material evidence under the old regulations is unnecessary, as he has already received notice of the current criteria, which provide for a lesser standard.  Accordingly, the Board finds that the Veteran has been sufficiently apprised of the evidence required to reopen his service connection claim.

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained a medical examination in relation to this claim because there is no competent evidence that the Veteran's pre-existing pilondial cyst disability was aggravated in service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for postoperative recurrent pilondial cyst, to include scar residuals, is denied.

Service connection for residuals of a neck injury to include spondylosis, degenerative disc disease, and headaches, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


